PER CURIAM.
Appellant Iehuda Tzynder áppeals from a final judgment modifying parental responsibility and timesharing. We affirm the final judgment in all' respects,, save one: the final judgment modifies Tzyn-der’s timesharing with the' minor child by restricting contact to one time per week, and requires that all contact with and access to the minor child be in a supervised setting. However, the final judgment fails to identify what steps Tzynder must take in order to reestablish unsupervised time-sharing. On remand, the trial court shall amend the final judgment to identify the necessary steps which Tzynder must take in order to reestablish unsupervised time-sharing with the parties’ minor child. See Hunter v. Hunter, 540 So.2d 235 (Fla. 3d DCA 1989); Perez v. Fay, 160 So.3d 459 (Fla. 2d DCA 2015).
Affirmed in part, reversed in part, and remanded.